ORDER

PER CURIAM.
Petitioner wife appeals from the judgment of the Circuit Court of St. Louis County in an action to distribute separate property and divide marital property after the parties’ marriage was dissolved in Arizona. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).